United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                      October 16, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                                No. 05-51393
                              Summary Calendar


                        UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                   versus

                         PATRICK ALEXANDER JONES,

                                                    Defendant-Appellant.


            Appeal from the United States District Court
                  for the Western District of Texas
                           (6:02-CR-193-1)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Patrick Alexander Jones, federal prisoner number 60763-080,

requests authorization to proceed in forma pauperis (IFP) in the

instant appeal, which was filed to challenge the district court’s

denial of his FED. R. CRIM. P. 41 motion for return of property.          The

district court denied Jones’s motion for leave to proceed IFP on

appeal and certified that the appeal was not taken in good faith.

Jones    challenges    the   district   court’s   certification    decision

pursuant to Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997), and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
requests that this court grant him authorization to proceed IFP on

appeal.

     Jones argues that state officials acted improperly by seizing

his property, that his state forfeiture proceedings were unfair,

and that the district court’s denial of his IFP motion infringes

his right of access to courts.       Jones further contends that the

district court erred by not holding an evidentiary hearing and by

granting the Government’s requests for additional time to file

pleadings.

     Jones has not shown that the district court erred by denying

his Rule 41(g) motion, which is properly construed as a civil

complaint.   See Pena v. United States, 122 F.3d 3, 4 (5th Cir.

1997); United States v. Robinson, 78 F.3d 172, 174 (5th Cir. 1996).

Jones is not entitled to the return of his property pursuant to the

instant federal proceedings because he has not identified the

proper party in his suit.   The searches, seizures, and forfeitures

of which Jones complains were performed by state officials, yet

Jones has sued only the federal government. Further, Jones has not

shown that federal officials were involved in the actions that led

to the seizure and forfeiture of the disputed property.

     Jones’s allegation that his right of access to court was

violated by the denial of his IFP motion lacks merit.     See Brewer

v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993).   Jones has failed to

show that the district court abused its discretion by not holding


                                 2
an evidentiary hearing and by granting the Government additional

time to file pleadings.    See Geiserman v. MacDonald, 893 F.2d 787,

790-91 (5th Cir. 1990); Dickens v. Lewis, 750 F.2d 1251, 1255 (5th

Cir. 1984).

     Jones has not established that his appeal involves “legal

points arguable on their merits (and therefore not frivolous).”

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal

quotation marks and citation omitted). Accordingly, his motion for

authorization to proceed IFP on appeal is denied, and his appeal is

dismissed as frivolous.    See Baugh, 117 F.3d at 202 & n.24.

     The dismissal of Jones’s appeal as frivolous by this court

counts as a strike under 28 U.S.C. § 1915(g).       See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).   Jones is cautioned

that once he accumulates three strikes, he may not proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                  3